Order entered September 24, 2013




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-13-00634-CV

                                      TODD PRUETT, Appellant

                                                V.

                              MICHAEL PITTMAN, M.D., Appellee

                        On Appeal from the 193rd Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. DC-12-07463

                                             ORDER
        We GRANT appellant’s September 18, 2013 motion to allow the filing of his amended

brief. We ORDER the amended brief tendered to this Court by appellant on September 18, 2013

filed as of the date of this order.


                                                       /s/   DAVID LEWIS
                                                             JUSTICE